DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Remarks filed on 06/03/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-21 were previously pending and subject to a non-final Office Action mailed 03/04/2021. Claims 1-2, 8-9, and 15-16 were amended. Claims 3, 10, and 17 were cancelled. Claims 1-2, 4-9, 11-16, and 18-21 are currently pending and are subject to the final Office Action below. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and was considered by the Examiner. 

	Response to Arguments
35 USC § 103
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner relying on new reference Gignac and Tillotson to teach the amended limitations. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer et al. (US 2014/0266805) in view of Kotecha et al. (US 2015/0066545) in view of Carrara (US 2017/0236417) in view of Gignac et al. (US2017/0025008) in view of Tillotson et al. (US2006/0250278).

As per independent Claim 1, Tippelhofer teaches a parking analysis system comprising: 
-“a first plurality of sensors within a first vehicle” (see Tippelhofer Paragraph 17 and 19)
-“a parking database storing historical parking location information” (see Tippelhofer Paragraph 21 and 26)
-“a processing unit comprising a processor” (see Tippelhofer Paragraph 18)
-“a memory unit storing computer-executable instructions, which when executed by the processing unit, cause a parking analysis computing device to” (see Tippelhofer Paragraph 21)
-“receive, from the first plurality of sensors within the first vehicle, data related to a location of the first vehicle and weather conditions surrounding the first vehicle” (see Tippelhofer Paragraph 19 “environmental detectors” and 20 “GPS module”; ¶ 17-19 where the vehicle system includes environment detector 315 such as a thermometer, hygrometer, barometer, wind speed meter, etc for detecting environmental conditions; ¶ 26 environment detector which includes current/forecasted precipitation that may affect a driver’s choice of parking; ¶ 29 where the current weather detected using environment detector is included in the recommendation – the forecasted rain may affect the distance to destination preference)
-“query the parking database to identify historical data associated with the first vehicle and the plurality of locations being evaluated for parking the first vehicle” (see Tippelhofer Paragraph 26)
-“query the parking database to identify data associated with a parking risk for the plurality of locations being evaluated for parking the first vehicle” (see Tippelhofer Paragraph 24, 26, and 30 where the 
-“based on the data related to the location of the first vehicle and weather conditions surrounding the first vehicle, the data associated with the parking risk of the plurality of locations, the historical data, and a target destination for the first vehicle, determine, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, the recommended parking location being one location of the plurality of locations being evaluated for parking the first vehicle and within a threshold distance of the target destination, the threshold distance determined based on the weather conditions in the plurality of locations” (see Tippelhofer Paragraph 24-26 and 28-31, 34 where the invention uses a variety of factors to recommend a parking location; see specifically ¶ 28-29 where the distance from the destination threshold may change based on the presence of rain or any other environmental factors; ¶ 26 environment detector which includes current/forecasted precipitation that may affect a driver’s choice of parking; ¶ 29 where the current weather detected using environment detector is included in the recommendation – the forecasted rain may affect the distance to destination preference)
-“transmit the recommended parking location and cost to a computing device associated with the first vehicle” (see Tippelhofer Figure 1 and Paragraph 31)
-“cause the recommended parking location and cost to be displayed on a display of the computing device associated with the first vehicle” (see Tippelhofer Figure 2B where the recommended parking location and associated cost are displayed and Paragraph 31)

Tippelhofer does not teach a second plurality of sensors within a plurality of structures and a memory unit storing computer-executable instructions, which when executed by the processing unit, 

However, Kotecha teaches:
-“a second plurality of sensors within a plurality of structures” (see Kotecha ¶ 16, 18-19 where the second plurality of sensors are the parking managers (19) which can control access and egress from a parking garage or lot and process payments; note ¶ 19 and 30 where the parking managers can sense a driver entering a parking garage/lot or a driver paying at a parking meter and thus, update the availability of a parking spot accordingly) 
-“receive, from the second plurality of sensors, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location” (see Kotecha ¶ 19, 24 where availability of each parking spot is sent to the parking server and the availability of each spot is managed by the parking manager)
-“at least two locations in the plurality of locations are in a distinct geographic area” (see Kotecha ¶ 19, 24 where availability of each parking spot is sent to the parking server; ¶ 28-29 where the parking spots may be located in/on a garage, lot, on-street, curb-side, homeowner’s driveway, etc.; ¶ 51 and figure 3C where the recommended parking spots are in distinct geographic areas i.e. across the street from a requested location, 0.05 miles away from the requested location, and etc.)
-“query the parking database to identify a set of parking locations recommended to other vehicles distinct from the first vehicle, wherein each parking location in the set of parking locations comprises at least one parking spot for parking a vehicle” (see Kotecha ¶ 38 where once a user reserves a parking spot, the database of parking spot information is updated to identify the parking spot as unavailable; figure 4 and ¶ 53 shows the database where each parking spot has it’s availability information continuously updated; see ¶ 29-30 where the parking spot database is updated and ¶ 31-32 where the selection of a recommended parking spot for a user involves selecting a spot which is available at the user’s requested parking time)
-“based on the data related to the plurality of locations being evaluated for parking the first vehicle and weather conditions in the plurality of locations, determine, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, the recommended parking location being distinct from the parking locations in the set of parking locations recommended to other vehicles” (see Kotecha ¶  32-35 where the invention, in step 207, identifies an available parking spot and transmits the information on location and price to the user; ¶ 44 where current and historical weather and other environmental conditions may be used as part of step 207; see ¶ 51 and figure 3C for the parking spot locations and price displayed to the user who requested an available parking spot) 



Tippelhofer/Kotecha does not teach a memory unit storing computer-executable instructions, which when executed by the processing unit, cause a parking analysis computing device to receive from the second plurality of sensors, weather conditions of the location determined using at least one sensor in the second plurality of sensors and lighting conditions of the location determined using at least one sensor in the second plurality of sensors. 


-“weather conditions of the location determined using at least one sensor in the second plurality of sensors; lighting conditions of the location determined using at least one sensor in the second plurality of sensors” (see Carrara ¶ 67 where the sensor apparatus includes a sensor (105) which measures an environmental property of a parking space; ¶ 67-71 where the sensor (105) can sense temperature, brightness, fine dust, and ozone levels for a parking space; ¶ 72-74 where the sensor (105) detects occupancy information along with the environmental property and sends it to a server; ¶ 93-97 where the sensor determines which parking spaces are shaded/offer weather protection; ¶ 101-104 where the sensor may infer presence of fire; precipitation such as rain, or slickness in the parking space, brightness, etc.) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha personalized parking assistant to receive, from the second plurality of sensors, weather conditions of the location determined using at least one sensor in the second plurality of sensors and lighting conditions of the location determined using at least one sensor in the second plurality of sensors with the motivation of providing better parking location recommendations in response to environmental conditions – see Carrara ¶ 4-6 “information as to whether the parking space is covered…whether there is in a vicinity of the parking spaces a tree or a building which mitigates solar irradiation into a vehicle interior of a motor vehicle parked in a parking space”. Examiner noting the combination is modifying the Kotecha parking managers to also collect weather and lighting conditions data; as Kotecha already uses weather/environmental conditions data in ¶ 44 in order to forecast parking spot availability. 
In addition, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha with the Carrara weather 

Tipplehofer/Kotecha/Carrara does not teach a third plurality of sensors within one or more other vehicles different from the first vehicle; receive, from the third plurality of sensors, data related to whether a parking space is available in proximity to the one or more other vehicles via vehicle-to-vehicle (V2V) communication.

Gignac teaches:
-“a third plurality of sensors within one or more other vehicles different from the first vehicle; receive, from the third plurality of sensors, data related to whether a parking space is available in proximity to the one or more other vehicles via vehicle-to-vehicle (V2V) communication” (see  Gignac ¶ 42-48 specifically ¶ 43-44 where the V2V vehicle includes a variety of sensors to determine whether a parking space is occupied or non-occupied and the location of the parking space which is then transmitted to another V2V vehicle; ¶ 57-59 where the data collected by the V2V vehicles are used to construct a dynamic map of available parking spaces; see also ¶ 37-41 for the structure of the invention – the parking lot, vehicle, infrastructure) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara invention with the Gignac a third plurality of sensors within one or more other vehicles different from the first vehicle; receive, from the third plurality of sensors, data related to whether a parking space is available in proximity to the one or more other vehicles via vehicle-to-vehicle (V2V) communication with the motivation of “increased 

Tipplehofer/Kotecha/Carrara/Gignac does not teach based on the data related to whether the parking space is available in proximity to the one or more other vehicles, determine a recommended parking location. 

Tillotson teaches:
-“based on the data related to whether the parking space is available in proximity to the one or more other vehicles, determine a recommended parking location” (see Tillotson ¶ 25, 34-37 where parking availability data/parking space occupancy status stored in database (206) may come from sensors such as a camera mounted GPS equipped vehicle; ¶ 45-48 and 53-61 where the system recommends a parking space to the user given the user’s priorities/preferences and the parking space availability data stored in parking database (206)) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara/Gignac invention with the Tillotson based on the data related to whether the parking space is available in proximity to the one or more 

As per independent Claim 8, Tippelhofer teaches: 
-“a parking analysis server, comprising” (see Tippelhofer Paragraph 17-18, 21 where the Tippelhofer “vehicle system for presenting available parking spaces to a driver” comprises of a processor and a memory)
-“a processor” (see Tippelhofer Paragraph 18)
-“at least one memory coupled to the processor and storing computer-executable instructions, which when executed by the processor, cause a parking analysis server to” (see Tippelhofer Paragraph 21)
-“receive, from the first plurality of sensors within the first vehicle, data related to a location of the first vehicle and weather conditions surrounding the first vehicle” (see Tippelhofer Paragraph 19 “environmental detectors” and 20 “GPS module”; ¶ 17-19 where the vehicle system includes environment detector 315 such as a thermometer, hygrometer, barometer, wind speed meter, etc for detecting environmental conditions; ¶ 26 environment detector which includes current/forecasted precipitation that may affect a driver’s choice of parking; ¶ 29 where the current weather detected using environment detector is included in the recommendation – the forecasted rain may affect the distance to destination preference)
-“query the parking database to identify historical data associated with the first vehicle and the plurality of locations being evaluated for parking the first vehicle” (see Tippelhofer Paragraph 26)
based on the data related to the location of the first vehicle and weather conditions surrounding the first vehicle, the historical data, and a target destination for the first vehicle, determine, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, the recommended parking location being one location of the plurality of locations being evaluated for parking the first vehicle and within a threshold distance of the target destination, the threshold distance determined based on the weather conditions in the plurality of locations” (see Tippelhofer Paragraph 24-26 and 28-31, 34 where the invention uses a variety of factors to recommend a parking location; see specifically ¶ 28-29 where the distance from the destination threshold may change based on the presence of rain or any other environmental factors; ¶ 26 environment detector which includes current/forecasted precipitation that may affect a driver’s choice of parking; ¶ 29 where the current weather detected using environment detector is included in the recommendation – the forecasted rain may affect the distance to destination preference)
-“transmit the recommended parking location and cost to a computing device associated with the first vehicle” (see Tippelhofer Figure 1 and Paragraph 31)
-“cause the recommended parking location and cost to be displayed on a display of the computing device associated with the first vehicle” (see Tippelhofer Figure 2B where the recommended parking and associated cost are displayed and Paragraph 31)

Tippelhofer does not teach receive, from the second plurality of sensors within a plurality of structures, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location and at least two locations in the plurality of locations are in a distinct geographic area; query the parking database to identify a set of parking locations recommended to other vehicles distinct from the first vehicle, wherein each parking location in 

However, Kotecha teaches:
-“receive, from the second plurality of sensors within a plurality of structures, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location” (see Kotecha ¶ 16, 18-19 where the second plurality of sensors are the parking managers (19) which can control access and egress from a parking garage or lot and process payments; note ¶ 19 and 30 where the parking managers can sense a driver entering a parking garage/lot or a driver paying at a parking meter and thus, update the availability of a parking spot accordingly; see Kotecha ¶ 19, 24 where availability of each parking spot is sent to the parking server and the availability of each spot is managed by the parking manager)
-“at least two locations in the plurality of locations are in a distinct geographic area” (see Kotecha ¶ 19, 24 where availability of each parking spot is sent to the parking server; ¶ 28-29 where the parking spots may be located in/on a garage, lot, on-street, curb-side, homeowner’s driveway, etc.; ¶ 51 and figure 3C where the recommended parking spots are in distinct geographic areas i.e. across the street from a requested location, 0.05 miles away from the requested location, and etc.)
query the parking database to identify a set of parking locations recommended to other vehicles distinct from the first vehicle, wherein each parking location in the set of parking locations comprises at least one parking spot for parking a vehicle” (see Kotecha ¶ 38 where once a user reserves a parking spot, the database of parking spot information is updated to identify the parking spot as unavailable; figure 4 and ¶ 53 shows the database where each parking spot has it’s availability information continuously updated; see ¶ 29-30 where the parking spot database is updated and ¶ 31-32 where the selection of a recommended parking spot for a user involves selecting a spot which is available at the user’s requested parking time)
-“based on the data related to the plurality of locations being evaluated for parking the first vehicle and weather conditions in the plurality of locations, determine, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, the recommended parking location being distinct from the parking locations in the set of parking locations recommended to other vehicles” (see Kotecha ¶  32-35 where the invention, in step 207, identifies an available parking spot and transmits the information on location and price to the user; ¶ 44 where current and historical weather and other environmental conditions may be used as part of step 207; see ¶ 51 and figure 3C for the parking spot locations and price displayed to the user who requested an available parking spot) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer parking analysis server to include Kotecha receive, from the second plurality of sensors within a plurality of structures, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location and at least two locations in the plurality of locations are in a distinct geographic area; 

Tippelhofer/Kotecha does not teach at least one memory coupled to the processor and storing computer-executable instructions that, when executed by the processor, cause the parking analysis server to: receive from the second plurality of sensors within a plurality of structures, weather conditions in the plurality of locations determined using at least one sensor in the second plurality of sensors and lighting conditions of the location determined using at least one sensor in the second plurality of sensors

Carrara teaches:
-“weather conditions in the plurality of locations determined using at least one sensor in the second plurality of sensors and lighting conditions of the location determined using at least one sensor in the second plurality of sensors” (see Carrara ¶ 67 where the sensor apparatus includes a sensor (105) which measures an environmental property of a parking space; ¶ 67-71 where the sensor (105) can sense temperature, brightness, fine dust, and ozone levels for a parking space; ¶ 72-74 where the sensor (105) detects occupancy information along with the precipitation such as rain, or slickness in the parking space, brightness, etc.)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha personalized parking assistant to receive, from the second plurality of sensors within a plurality of structures, the Carrara weather conditions in the plurality of locations determined using at least one sensor in the second plurality of sensors and lighting conditions of the location determined using at least one sensor in the second plurality of sensors with the motivation of providing better parking location recommendations in response to environmental conditions - see Carrara ¶ 4-6 “information as to whether the parking space is covered…whether there is in a vicinity of the parking spaces a tree or a building which mitigates solar irradiation into a vehicle interior of a motor vehicle parked in a parking space”. Examiner noting the combination is modifying the Kotecha parking managers to also collect weather and lighting conditions data; as Kotecha already uses weather/environmental conditions data in ¶ 44 in order to forecast parking spot availability. 
In addition, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha with the Carrara weather conditions of the location determined using at least one sensor in the second plurality of sensors with the motivation of inferring the condition of the parking spaces as the Carrara modification allows for “infer the presence of fire within the parking area…infer precipitation, for example rain” (¶ 101-104). 



Gignac teaches:
-“receive, from a third plurality of sensors within one or more other vehicles different from the first vehicle, data related to whether a parking space is available in proximity to the one or more other vehicles via vehicle-to-vehicle (V2V) communication” (see  Gignac ¶ 42-48 specifically ¶ 43-44 where the V2V vehicle includes a variety of sensors to determine whether a parking space is occupied or non-occupied and the location of the parking space which is then transmitted to another V2V vehicle; ¶ 57-59 where the data collected by the V2V vehicles are used to construct a dynamic map of available parking spaces; see also ¶ 37-41 for the structure of the invention – the parking lot, vehicle, infrastructure) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara invention with the Gignac receive, from a third plurality of sensors within one or more other vehicles different from the first vehicle, data related to whether a parking space is available in proximity to the one or more other vehicles via vehicle-to-vehicle (V2V) communication with the motivation of “increased accuracy in predicting the availability of a parking space and identifying the number and locations of available parking spaces, ability to provide real time inventory of parking spaces, and communicating the locations of available parking spaces by leveraging and/or minimally modifying commonly available devices” (¶ 60 of Gignac). The modification also reduces inefficiency and pollution as in Gignac ¶ 4 “With dozens of vehicles, if not hundreds during a holiday season or special event, roaming a parking lot searching for available parking 

Tipplehofer/Kotecha/Carrara/Gignac does not teach based on the data related to whether the parking space is available in proximity to the one or more other vehicles, determine a recommended parking location. 

Tillotson teaches:
-“based on the data related to whether the parking space is available in proximity to the one or more other vehicles, determine a recommended parking location” (see Tillotson ¶ 25, 34-37 where parking availability data/parking space occupancy status stored in database (206) may come from sensors such as a camera mounted GPS equipped vehicle; ¶ 45-48 and 53-61 where the system recommends a parking space to the user given the user’s priorities/preferences and the parking space availability data stored in parking database (206)) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara/Gignac invention with the Tillotson based on the data related to whether the parking space is available in proximity to the one or more other vehicles, determine a recommended parking location with the motivation of reducing the “uncertainty in how long it will take to find a parking space” (Tillotson US 2006/0250278 Paragraph 6) because given data on whether a parking spot is available in proximity to other vehicles, the first vehicle can be guaranteed to find an empty parking spot as the invention would have a larger inventory of available parking spots to choose from. 

Claim 15, Tippelhofer teaches a method for generating a parking recommendation, comprising:
-“a parking analysis server” (see Tippelhofer Paragraph 17-18, 21 where the Tippelhofer “vehicle system for presenting available parking spaces to a driver” comprises of a processor and a memory)
-“receiving, by the parking analysis server and from a first plurality of sensors within a first vehicle, data related to a location of the first vehicle and weather conditions surrounding the first vehicle” (see Tippelhofer Paragraph 19 “environmental detectors” and 20 “GPS module”; ¶ 17-19 where the vehicle system includes environment detector 315 such as a thermometer, hygrometer, barometer, wind speed meter, etc for detecting environmental conditions; ¶ 26 environment detector which includes current/forecasted precipitation that may affect a driver’s choice of parking; ¶ 29 where the current weather detected using environment detector is included in the recommendation – the forecasted rain may affect the distance to destination preference)
-“querying, by the parking analysis server, the parking database to identify historical data associated with the first vehicle and the plurality of locations being evaluated for parking the first vehicle” (see Tippelhofer Paragraph 26)
-“based on the data related to the location of the first vehicle and conditions surrounding the first vehicle, the historical data, and a target destination for the first vehicle, determine, by the parking analysis server and in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, the recommended parking location being one location of the plurality of locations being evaluated for parking the first vehicle and within a threshold distance of the target destination, the threshold distance determined based on the weather conditions in the plurality of locations” (see Tippelhofer Paragraph 24-26 and 28-31, 34 where the invention uses a variety of factors to recommend a parking location; see specifically ¶ 28-29 where the distance from the 
-“transmitting, by the parking analysis server, the recommended parking location and cost to a computing device associated with the first vehicle” (see Tippelhofer Figure 1 and Paragraph 31)
-“causing, by the parking analysis server, the parking recommendation and cost to be displayed on a display of the computing device associated with the first vehicle” (see Tippelhofer Figure 2B where the recommended parking and associated cost are displayed and Paragraph 31)

Tippelhofer does not teach receiving, by the parking analysis server and from a second plurality of sensors, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location and at least two locations in the plurality of locations are in distinct geographic area; querying, by the parking analysis server, the parking database to identify a set of parking locations recommended to other vehicles distinct from the first vehicle, wherein each parking location in the set of parking locations comprises at least one parking spot for parking a vehicle. Tippelhofer also does not teach based on the data related to the plurality of locations being evaluated for parking the first vehicle and weather conditions in the plurality of parking locations, determining, in real-time, a recommended parking location; the recommended parking location being distinct from the parking locations in the set of parking locations recommended to other vehicles.

However, Kotecha teaches:
receiving, by the parking analysis server and from the second plurality of sensors, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location” (see Kotecha ¶ 16, 18-19 where the second plurality of sensors are the parking managers (19) which can control access and egress from a parking garage or lot and process payments; note ¶ 19 and 30 where the parking managers can sense a driver entering a parking garage/lot or a driver paying at a parking meter and thus, update the availability of a parking spot accordingly; see Kotecha ¶ 19, 24 where availability of each parking spot is sent to the parking server and the availability of each spot is managed by the parking manager)
-“at least two locations in the plurality of locations are in a distinct geographic area” (see Kotecha ¶ 19, 24 where availability of each parking spot is sent to the parking server; ¶ 28-29 where the parking spots may be located in/on a garage, lot, on-street, curb-side, homeowner’s driveway, etc.; ¶ 51 and figure 3C where the recommended parking spots are in distinct geographic areas i.e. across the street from a requested location, 0.05 miles away from the requested location, and etc.)
-“querying, by the parking analysis server, the parking database to identify a set of parking locations recommended to other vehicles distinct from the first vehicle, wherein each parking location in the set of parking locations comprises at least one parking spot for parking a vehicle” (see Kotecha ¶ 38 where once a user reserves a parking spot, the database of parking spot information is updated to identify the parking spot as unavailable; figure 4 and ¶ 53 shows the database where each parking spot has it’s availability information continuously updated; see ¶ 29-30 where the parking spot database is updated and ¶ 31-32 where the selection of a 
-“based on the data related to the plurality of locations being evaluated for parking the first vehicle and weather conditions in the plurality of locations, determine, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, the recommended parking location being distinct from the parking locations in the set of parking locations recommended to other vehicles” (see Kotecha ¶  32-35 where the invention, in step 207, identifies an available parking spot and transmits the information on location and price to the user; ¶ 44 where current and historical weather and other environmental conditions may be used as part of step 207; see ¶ 51 and figure 3C for the parking spot locations and price displayed to the user who requested an available parking spot) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer parking analysis server to include Kotecha receiving, by the parking analysis server from the second plurality of sensors, data related to a plurality of locations being evaluated for parking the first vehicle wherein the data related to a parking location in the plurality of locations beings evaluated comprises an availability of at least one parking spot at the parking location and at least two locations in the plurality of locations are in a distinct geographic area; querying, by the parking analysis server, the parking database to identify a set of parking locations recommended to other vehicles distinct from the first vehicle, wherein each parking location in the set of parking locations comprises at least one parking spot for parking a vehicle; based on the data related to the plurality of locations being evaluated for parking the first vehicle and weather conditions in the plurality of parking locations, determining, in real-time, a recommended parking location; the recommended parking location being distinct from the parking locations in the set of parking locations 

Tippelhofer/Kotecha does not teach receiving, by the parking analysis server and from the second plurality of sensors, weather conditions of the location determined using at least one sensor in the second plurality of sensors and lighting conditions of the location determined using at least one sensor in the second plurality of sensors. 

Carrara teaches:
-“weather conditions of the location determined using at least one sensor in the second plurality of sensors; lighting conditions of the location determined using at least one sensor in the second plurality of sensors” (see Carrara ¶ 67 where the sensor apparatus includes a sensor (105) which measures an environmental property of a parking space; ¶ 67-71 where the sensor (105) can sense temperature, brightness, fine dust, and ozone levels for a parking space; ¶ 72-74 where the sensor (105) detects occupancy information along with the environmental property and sends it to a server; ¶ 93-97 where the sensor determines which parking spaces are shaded/offer weather protection; ¶ 101-104 where the sensor may infer presence of fire; precipitation such as rain, or slickness in the parking space, brightness, etc.)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha personalized parking assistant to receiving, by the parking analysis server and from the second plurality of sensors, the Carrara weather conditions of the location determined using at least one sensor in the second plurality of sensors and Examiner noting the combination is modifying the Kotecha parking managers to also collect weather and lighting conditions data; as Kotecha already uses weather/environmental conditions data in ¶ 44 in order to forecast parking spot availability. 
In addition, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha with the Carrara weather conditions of the location determined using at least one sensor in the second plurality of sensors with the motivation of inferring the condition of the parking spaces as the Carrara modification allows for “infer the presence of fire within the parking area…infer precipitation, for example rain” (¶ 101-104). 

Tipplehofer/Kotecha/Carrara does not teach receiving, from a third plurality of sensors within one or more other vehicles different from the first vehicle, data related to whether a parking space is available in proximity to the one or more other vehicles via vehicle-to-vehicle (V2V) communication.

Gignac teaches:
-“receiving, from a third plurality of sensors within one or more other vehicles different from the first vehicle, data related to whether a parking space is available in proximity to the one or more other vehicles via vehicle-to-vehicle (V2V) communication” (see  Gignac ¶ 42-48 specifically ¶ 43-44 where the V2V vehicle includes a variety of sensors to determine whether a parking space is occupied or non-occupied and the location of the parking space which is then transmitted to another V2V vehicle; ¶ 57-

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara invention with the Gignac receiving, from a third plurality of sensors within one or more other vehicles different from the first vehicle, data related to whether a parking space is available in proximity to the one or more other vehicles via vehicle-to-vehicle (V2V) communication with the motivation of “increased accuracy in predicting the availability of a parking space and identifying the number and locations of available parking spaces, ability to provide real time inventory of parking spaces, and communicating the locations of available parking spaces by leveraging and/or minimally modifying commonly available devices” (¶ 60 of Gignac). The modification also reduces inefficiency and pollution as in Gignac ¶ 4 “With dozens of vehicles, if not hundreds during a holiday season or special event, roaming a parking lot searching for available parking space not only creates parking lot congestion resulting in lost productivity, but also increases the amount of fuel consumed and greenhouse gases emitted into the atmosphere”. 

Tipplehofer/Kotecha/Carrara/Gignac does not teach based on the data related to whether the parking space is available in proximity to the one or more other vehicles, determine a recommended parking location. 

Tillotson teaches:
based on the data related to whether the parking space is available in proximity to the one or more other vehicles, determine a recommended parking location” (see Tillotson ¶ 25, 34-37 where parking availability data/parking space occupancy status stored in database (206) may come from sensors such as a camera mounted GPS equipped vehicle; ¶ 45-48 and 53-61 where the system recommends a parking space to the user given the user’s priorities/preferences and the parking space availability data stored in parking database (206)) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara/Gignac invention with the Tillotson based on the data related to whether the parking space is available in proximity to the one or more other vehicles, determine a recommended parking location with the motivation of reducing the “uncertainty in how long it will take to find a parking space” (Tillotson US 2006/0250278 Paragraph 6) because given data on whether a parking spot is available in proximity to other vehicles, the first vehicle can be guaranteed to find an empty parking spot as the invention would have a larger inventory of available parking spots to choose from. 

As per dependent Claims 2, 9, and 16, Tippelhofer/Kotecha/Carrara/Gignac/Tillotson teaches the parking analysis system of Claim 1, parking analysis server of claim 8, and method of claim 15.  

Tippelhofer/Kotecha/Carrara does not teach the memory unit further stores instructions that, when executed, cause the parking analysis computing device to receive, from the third plurality of sensors, data related to locations of the one or more other vehicles and conditions surrounding the one or more other vehicles, wherein the determining, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location, is further based on 

Gignac teaches:
-“receive, from the third plurality of sensors, data related to locations of the one or more other vehicles and conditions surrounding the one or more other vehicles” (see  Gignac ¶ 42-48 specifically ¶ 43-44 where the V2V vehicle includes a variety of sensors to determine whether a parking space is occupied or non-occupied and the location of the parking space which is then transmitted to another V2V vehicle; ¶ 57-59 where the data collected by the V2V vehicles are used to construct a dynamic map of available parking spaces; see also ¶ 37-41 for the structure of the invention – the parking lot, vehicle, infrastructure) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara invention with the Gignac receive, from the third plurality of sensors, data related to locations of the one or more other vehicles and conditions surrounding the one or more other vehicles with the motivation of “increased accuracy in predicting the availability of a parking space and identifying the number and locations of available parking spaces, ability to provide real time inventory of parking spaces, and communicating the locations of available parking spaces by leveraging and/or minimally modifying commonly available devices” (¶ 60 of Gignac). The modification also reduces inefficiency and pollution as in Gignac ¶ 4 “With dozens of vehicles, if not hundreds during a holiday season or special event, roaming a parking lot searching for available parking space not only creates parking lot congestion resulting in lost productivity, but also increases the amount of fuel consumed and greenhouse gases emitted into the atmosphere”. 

Tipplehofer/Kotecha/Carrara/Gignac does not teach wherein determining, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location is further based on the data related to locations of the one or more other vehicles and the conditions surrounding the one or more other vehicles.

Tillotson teaches:
-“wherein determining, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location is further based on the data related to locations of the one or more other vehicles and the conditions surrounding the one or more other vehicles” (see Tillotson ¶ 25, 34-37 where parking availability data/parking space occupancy status stored in database (206) may come from sensors such as a camera mounted GPS equipped vehicle; ¶ 45-48 and 53-61 where the system recommends a parking space to the user given the user’s priorities/preferences (cost being a preference) and the parking space availability data stored in parking database (206)) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara/Gignac invention with the Tillotson wherein determining, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location is further based on the data related to locations of the one or more other vehicles and the conditions surrounding the one or more other vehicles with the motivation of reducing the “uncertainty in how long it will take to find a parking space” (Tillotson US 2006/0250278 Paragraph 6) because given data on locations of other vehicles and conditions surrounding them, the first vehicle can be guaranteed to find an empty parking spot as the invention would have a more refined inventory of available parking spots to choose from. 

As per dependent Claims 4, 11, and 18, Tippelhofer/Kotecha/Carrara/Gignac/Tillotson teaches the parking analysis system of Claim 1, the parking analysis server of claim 8, and method of claim 15.

Tippelhofer/Kotecha/Carrara does not teach wherein the data is received from the second plurality of sensors via vehicle-to-infrastructure communications.

However, Gignac teaches “wherein the data is received from the second plurality of sensors via vehicle-to-infrastructure (V2I) communications” (see Gignac ¶ 38-41 where the infrastructure includes devices such as cameras, computers and transceivers which can capture occupancy data; ¶ 52-59 where the V2I communication is used to inventory available parking spaces)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara parking analysis system and method to receive data from the second plurality of sensors via V2I communications with the motivation of providing accurate and current information as to the availability of open parking spots to the parking assistant within the vehicle of the requester and “increased accuracy in predicting the availability of a parking space and identifying the number and locations of available parking spaces, ability to provide real time inventory of parking spaces, and communicating the locations of available parking spaces by leveraging and/or minimally modifying commonly available devices” (¶ 60 of Gignac). The modification also reduces inefficiency and pollution as in Gignac ¶ 4 “With dozens of vehicles, if not hundreds during a holiday season or special event, roaming a parking lot searching for available parking space not only creates parking lot congestion resulting in lost productivity, but also increases the amount of fuel consumed and greenhouse gases emitted into the atmosphere”.

As per dependent Claims 5, 12, and 19, Tippelhofer/Kotecha/Carrara/Gignac/Tillotson teaches the parking analysis system of Claim 1, the parking analysis server of claim 8, and method of claim 15.
Tippelhofer further teaches a memory unit that when executed, can “receive user input identifying at least one parking preference for the first vehicle; and determining, in real-time, a recommended parking location and a cost associated with parking the first vehicle in the recommended parking location is further based on the at least one parking preference” (see Tippelhofer Paragraph 28). 

As per dependent Claims 6, 13, and 20, Tippelhofer/Kotecha/Carrara/Gignac/Tillotson teaches the parking analysis system of Claim 1, the parking analysis server of claim 8, and method of claim 15.
Tippelhofer further teaches “identify, based on the data received from at least one sensor of the first plurality of sensors and the second plurality of sensors, a first environmental condition; and responsive to identifying the first environmental condition, automatically modifying the at least one parking preference” (see Tippelhofer Paragraph 29 where if the system detects rain, the preference of parking at an inexpensive location may be modified to prioritize a preference of parking closer to the destination).

As per dependent Claim 7, Tippelhofer/Kotecha/Carrara/Gignac/Tillotson teaches the parking analysis system and method of Claim 1.  
Tippelhofer further teaches “wherein the cost associated with parking the first vehicle in the recommended parking location is based, at least in part, on the parking risk associated with parking the first vehicle in the recommended parking location” (see Tippelhofer Paragraph 30 where the system weights certain factors when determining a recommended parking location and cost, one of the 

As per dependent Claim 14, Tippelhofer/Kotecha/Carrara/Gignac/Tillotson teaches the parking analysis server of Claim 8.
Tippelhofer further teaches “data related to the location of the first vehicle includes global positioning system (GPS) data” (see Tippelhofer Paragraph 20). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer et al. (US 2014/0266805) in view of Kotecha et al. (US 2015/0066545) in view of Carrara (US 2017/0236417) in view of Gignac et al. (US2017/0025008) in view of Tillotson et al. (US2006/0250278) as applied to Claim 1 above, further in view of Konrardy et al. (US Patent No. 10386845). 

As per dependent Claim 21, Tippelhofer/Kotecha/Carrara/Gignac/Tillotson teaches the parking analysis system of Claim 1.
Tipplehofer further teaches:
-“wherein the instructions, when executed by the processing unit, further cause the parking analysis computing device to: obtain an acceptance of the displayed recommended parking location” (see Tipplehofer ¶ 31-34 and figure 1/2A/2B (with corresponding figure descriptions and explantions) where the system displays available parking spaces in a map or list view and the driver may select a preferred space by touching the touch sensitive display)
 -“based on the acceptance, provide the recommended parking location to a computing device of the first vehicle, wherein the computing device provides instructions for the first vehicle to navigate to the recommended parking location via a route generated based on the recommended parking location” (see 

Tipplehofer/Kotecha/Carrara/Gignac/Tillotson does not teach provide the recommended parking location to an autonomous vehicle control computing device of the first vehicle, wherein the autonomous vehicle control computing device causes the first vehicle to navigate to the recommended parking location via a route generated based on the recommended parking location and the weather conditions received by the first plurality of sensors in the first vehicle. However, see rejection of Claim 1 above where Tipplehofer determines a set of recommended parking locations based on environmental conditions received by the first plurality of sensors in the first vehicle. 

Konrardy teaches:
-“provide the target location to an autonomous vehicle control computing device of the first vehicle, wherein the autonomous vehicle control computing device causes the first vehicle to navigate to the target location via a route generated based on the target location and the weather conditions received by the first plurality of sensors in the first vehicle” (see Konrardy figure 1A and Column 9 Lines 19-67 and Column 10 Lines 1-35 where the vehicle includes sensors 120, front end components and back end components – the back end components storing environmental conditions of vehicle operation; Column 21 Lines 1 -37 where the environmental conditions is generated by vehicle sensors; figure 8 and Column 48 Line 39 to Column 52 Line 17 (specifically Column 49 Line 10-16 “If a route adjustment is requested or required during the vehicle trip, an updated route may be determined. This may include adjustments necessitated by changing weather or traffic conditions…”) where the user provides selection of a target location to the autonomous vehicle and the autonomous vehicle is controlled to travel along a route 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tippelhofer/Kotecha/Carrara/Gignac/Tillotson parking analysis system with the Konrardy provide the target location to an autonomous vehicle control computing device of the first vehicle, wherein the autonomous vehicle control computing device causes the first vehicle to navigate to the target location via a route generated based on the target location and the weather conditions received by the first plurality of sensors in the first vehicle with the motivation of increasing user safety as in Column 3-4 Lines 59-10 where “Although autonomous operation may be safer than manual operation under ordinary driving conditions, unusual or irregular environmental conditions may significantly impair the functioning of the autonomous operation…as an example, fog or heavy rain may greatly reduce the ability of autonomous operation features to safely control the vehicle”. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Konrardy autonomous vehicle control computing device for the Tipplehofer computing device. Both are located . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                        /GEORGE CHEN/Primary Examiner, Art Unit 3628